 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoston Cab Company,Inc. & McCann's Taxi,Inc. andBack Bay Drivers'Association(Boston Cab Orga-nizing Committee).Case 1-CA-9397DECISIONSTATEMENT OF THE CASEJuly 26, 1974DECISION AND ORDERBy CHAIRMANMILLER AND MEMBERSFANNINGAND PENELLOOn April 12, 1974, Administrative Law Judge Her-bert Silberman issued the attached Decision in thisproceeding. Thereafter, the Charging Party filed ex-ceptions and a supporting brief, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated it author-ity in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.iThe Charging Party has excepted to certain credibility findings made bythe Administrative Law JudgeIt is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandard Dry Wall Products,Inc, 91NLRB 544, enfd 188 F 2d 362 (CA 3, 1951). We have carefully examinedthe record and find no basis for reversing his findings2We find, inagreementwith the Administrative Law Judge,that there isinsufficient evidence, either direct or circumstantial, to support a finding thatthe Respondent was motivated to discharge James Barrett because of hisunion activism.However, we do not adopt so much of the AdministrativeLaw Judge's language which seems to suggest that proof of a "predispositionto discriminate,"admittedly absent here, is the exclusive manner of provingdiscriminatory motivationWe agree with the Administrative Law Judge's finding that, standingalone, dispatcher George Pilla's conversation with employee Aster W Olsenpertaining to the September 18, 1973, union meeting did not constitute un-lawful interrogation in violation of Sec. 8(a)(1)Unlike the AdministrativeLaw Judge, however, we need not and do notdeem it necessaryto rely onN.L.R.B v. Dorn's Transportation Company,Inc, 405 F.2d 706, 714 (C A 2,1969), andNational Can Corporation v. N L R B,374 F 2d 796, 806 (C.A. 7,1967)HERBERTSILBERMAN, Administrative Law Judge: Upon acharge filed by Back Bay Taxi Drivers' Association (BostonCab Organizing Committee), herein called the Union, onOctober 25, 1973, a complaint was issued on December 21,1973, alleging that Boston Cab Company, Inc. and McCannTaxi, Inc., herein called the Company, has engaged in andis engaging in unfair labor practices within themeaning ofSection 8(a)(1) and (3) of the National Labor Relations Act,as amended. In substance, the complaint, as amended at thehearing,allegesthat the Respondent unlawfully dischargedits employee, James R. Barrett, on October 18, 1973, be-cause he joined or assisted the Union and, by reason of suchunlawful discrimination and other conduct set forth in thecomplaint, Respondent also has interfered with, restrained,and coerced employees in the a ,ercise of the rights guaran-teed in Section 7 of the Act. Respondent's answer to thecomplaint denied that it has engaged in the alleged unfairlabor practices. A hearing in this proceeding was held inBoston,Massachusetts, on February 11, 12, 13, and 14,1973. The parties were given leave to file briefs with theAdministrative Law Judge and briefs have been receivedfrom General Counsel and Respondent.'Upon the entire record in the case, and from my observa-tionof the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACTITHEBUSINESSOF RESPONDENTThe Company, a Massachusetts corporation, maintainsitsprincipal place of business in Boston, Massachusetts,from which facility it is engaged in furnishing transporta-tion services by taxicabs. The Company's annual revenuesexceed $500,000 and its annual purchases of goods andmaterials, directly or indirectly, from points outside theCommonwealth of Massachusetts exceed $50,000. Respon-dent admits, and I find, that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.11THE LABOR ORGANIZATION INVOLVEDBack Bay Taxi Drivers' Association (Boston Cab Orga-nizing Committee) is a labor organization within the mean-ing of Section 2(5) of the Act.IIITHE ALLEGEDUNFAIRLABORPRACTICESIn February 1973 the Union began a drive to organize theCompany's drivers. Ultimately, a representation petitionwas filed with the Board on November 13 pursuant to whichan election was conducted on December 20, 1973, which the'No objection having been filed to General Counsel's motion, datedMarch 13, 1974, to correct the transcript of proceedings, the motion is herebygranted212 NLRB No. 92 BOSTON CAB CO., INC.561Union lost. About March 1973 James R. Barrett began toassistthe Union in its campaign and thereafter became themost active union supporter among the Company's employ-ees. Barrett was discharged on October 18, 1973. The princi-pal issue is whether the Company, which opposed theorganization of its employees and was aware that Barrettwas active in the Union's campaign, discharged Barrett forsuch reason or, as Respondent contends, for cause unrelat-ed to his union sympathies and activities.The Company operates approximately 120 taxicabs andusestwo shifts of drivers. Because of a large turnover ofemployees, which is an industry characteristic, during thecalendar year 1973 the Company employed between 1,100and 1,300 drivers. The principals of the Company are BerylBarenholtz, his brother Leslie Barenholtz, and the latter'sson Daryl Barenholtz. Also conceded by Respondent to besupervisors and agents are Melvin Sher, general manager,and George Pilla, taxi dispatcher. There is an issue as towhether Norman Pinto, who works during the late eveningand early morning hours, is a supervisor and agent.The Union began its effort to organize the Company'sdrivers in February 1973, The then president of the Union,'Ronald Stoia, was in charge of the campaign and initiallywas assisted by two company employees. On March 1973Barrett offered his support to the campaign and became themost active of the Company's employees in promoting theUnion. Barrett attended his first union meeting in Marchwhich was held at the home of John Merriam. Thereafter,between May and October 17 six union meetings were heldat Barrett's home each of which was attended by from fourto nine employees. Prior to his discharge, Barrett successful-ly solicited union authorization cards from about 60 compa-ny drivers and,` beginning in late August, Barrett wore aunion button at work. In addition to the foregoing, Barrettwith the assistance of Union President Stoia wrote cam-paign leaflets and on at least four occasions between Mayand October, including September 11 and 19, distributedthem at the Company's premises.2 No other company em-ployee passed out leaflets at the Company's premises?In March 1973 the Company learned of the Union's orga-nizational drive and in early September 1973 the Companyreceived a letter from the Union which listed six individuals,including Barrett, as constituting the in-plant organizingcommittee of the Union. Barrett's participation in the distri-bution of union leaflets at the Company's premises came tothe attention of management. More particularly, on themorning of September 19, as Barrett was distributing unionleaflets in front of the Company's garage, Beryl Barenholtzapproached him and waving a finger at him said, "Youbastards are never going to win." Although this remarkreflects the Company's opposition to the organization of itsemployees, contrary to General Counsel, I find that thestatement does not constitute a violation of Section8(a)(1)of the Act.Barrett testified that in late August or early September1973 dispatcher George Pilla assigned to him his "steadycab." Barrett protested that he could not drive the vehicle2 Barretttestified that he also distributedleaflets at taxistands3After Barrett was discharged other company employees distributed unionleaflets atthe premises of the Companyany longer because "it was too bad." According to Barrett,Pilla said, "Barrett, you're the biggest troublemaker we'vegot here." Pilla then told Barrett that Barrett would have towait because there were no other cabs available for assign-ment 4 This testimony does not establish that Barrett wastreated differently than other taxicab drivers. The remark toBarrett that he was a "troublemaker," in the context of theCompany's knowledge of Barrett's union activities, was areference to such activities. However, without more, it doesnot constitute a violation of Section 8(a)(1) of the Act, par-ticularly as Barrett testified that the Company did not tryto hinder his union activities. According to Barrett, theCompany did not interfere with his distribution of unionleaflets,did not forbid or discourage him from wearing aunion button while driving a taxicab for the Company, anddid not try to prevent him from soliciting authorizationcards.Evidence of a single instance of interrogation was ad-duced at the hearing. Aster W. Olson, a long-term employeeof the Company, testified that the day after a union meetingwhich was held in September 1973 dispatcher George Pillaremarked to him, "You were at the Union meeting lastnight." Olson responded in the affirmative. Standing alonethis evidence does not spell out a violation of the Act. Inter-rogation of an employee by a supervisor is not unlawfulunless the questioning is itself threatening or unless "thecircumstances of interrogation would induce fear of repri-sal"among employees.' Contrary to General Counsel, I findno violation of the Act has been proved by the allegedinterrogation of Aster W. Olson.A. Discharge of James R. BarrettBarrett began his employment with the Company as ataxicab driver in June or July 1972 and was discharged byGeneral Manager Melvin Sher on October 18, 1973. Shertestified that he discharged Barrett because Sher had re-ceived a forceful complaint from Virginia Josephs,a case-work coordinator for the Crittenton Hastings House, whichin 1973 was the Company's third largest account.6 The Crit-tenton Hastings House is a philanthropic institution whichassists unwed mothers. The institution has been a chargeaccount customer of the Company for more than 6-1/2years and has a direct telephone line to the Company so thatquick transportation can be provided in situations where ayoung lady is in labor or in other emergencies. VirginiaJosephs testified that in January 1973 the institution begana new program to expand its services into the ghetto areaof Boston. At that time she explained to Sher that the ghettoyoungsters were distrustful and wary of the program and4 Barrett further testified, "I asked him about getting a new cab, since theywere getting new cabs atthe time, and he said there just wasn't any way. Hejust said, `No."' The evidence in the casedoes not establish,nor does thecomplaint allege, that the Company discriminatedagainstBarrett in regardto the assignment of new or better taxicabs5N L KB v. Dorn's Transportation Company, Inc,405F.2d 706, 714 (C.A2, 1969) Accord'National Can Corporation v N L R B,374 F.2d 796, 806(C.A 7, 1967).6The Company has approximately 15 accounts where it maintains directtelephoneline connections.In 1973 the most active account furnished theCompany inexcess of$47,000 in revenue, the next largest account furnishedmore than $19,000, and the Crittenton Hastings House furnishedin excessof $16,500. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe sought to impress upon Sher the importance of provid-ing courteous drivers whose services would help to supportthe program. On October 18, 1973, she complained to Sherabout the manner a driver had carried a 15-year-old preg-nant youngster and the latter's mother from their home tothe Crittenton Hastings House and told him, "I am awfullyconcerned, because these are people who, with one familyfeeling this way, we could really do ourselves in, in terms ofthe day program." In response' to questions of GeneralCounsel she explained that she had not magnified the im-portance of her complaint because the program is brandnew, the institution is trying to get it off the ground, and"little incidents like this might very well be blown up."Melvin Sher testified that about 1 p.m. on October 18 hereceived a telephone call from Virginia Josephs who wasenraged. She informed him that cab 254 had carried anunwed 15-year-old girl in her seventh month of pregnancyand thegirl'smother from their home to the CrittentonHastings House. The vehicle had been driven along theJamaicaway7 at extremely high speeds. The driver hadweaved in and out of lanes which jostled the passengers andcaused them to be thrown about inside the cab so that themother had to hold on to her pregnant daughter. Also,before the trip was over the driver had tailgated anothervehicle for 2 miles. Mrs. Josephs complained that the inci-dent "was just unbelievable." Mrs. Josephs also stated thatthis was the first time the girl had come to the office, it wasextremely important to project a good image and the wholeprogram was in jeopardy. According to Sher,"Mrs. Josephsdemanded that I takesomesort of action."iAlthough Sherdid not then know who was the driver of the cab he testifiedthat he told Mrs. Josephs that he would fire the driver.'Sher testified that as he was talking with Mrs. Josephs hedecided to discharge the driver and instructed theCompany's radio dispatcher to call the driver. A short whilelater Barrett reported to him. Sher ascertained from Barrettthat he had transported the passengers who had initiated thesays she was driving in front of you and you were tailgatingher and there are three witnesses to prove that you weredriving recklessly and "we just can't tolerate this kind ofdriving here anymore."10 Barrett remonstrated, "I've beenhere over a year and a half and you haven't had one com-plaint against me. It seems kind of odd that you want to fireme for one complaint.... Doesn't my good record meananything?" Sher replied, "I don't know anything about it. Idon't want to discuss itanyfurther.Go see your lawyer."Barrett also testified that in the same conversation Shermentioned that Crittenton Hastings House was a large ac-count.Sher's version of his conversation with Barrett is not inany important way substantively different from Barrett's.According to Sher, in his conversation with Barrett, he ac-cused Barrett of driving recklessly, he informed Barrett thathe had received a call which described the trip as unbelieva-ble and said, "We're not 'carrying freight; we're carryinghuman beings. How can you possibly drive a vehicle likethis, at that speed, and have a complaint like this?" Sher alsotestified that Barrett denied that he drove with excessivespeed or recklessly. Sher, nevertheless, discharged Barrett.About 2:15 p.m. that afternoon Sher telephoned VirginiaJosephs and informed her that he had discharged the driverabout whom she had complained. Mrs. Josephs testifiedthat the mother and daughter were with her when she re-ceived the telephone call from Sher and they were gratifiedthat something had been done. In that conversation Sherasked Mrs. Josephs to send him a writing for the Company'sfile describing the incident and also made an appointmentto see her the next day. The following day Sher visited Mrs,Josephs at her place of business and apologized for whathad happened the previous day. As requested by, Sher, Mrs.Josephs sent, the Company a letter dated October 19,,1973,with respect to the described incident, which is quoted asfollows:complaintvoiced byMrs. Josephs.According to Barrett,Dear Mr. Shur [sic]:Sher, speaking in a large voice, said that "they just calledand the women were literally shaking from the terrible ridethat you gave them." Sher also said there is a woman who7 Although the Jamaicaway is a well-travelled road, according to Sher, it"is a paved cow path,twisting and turning."8Mrs. Josephs testified that she did not ask the Company to take anyaction against the dnver However,she testified that she had registered hercomplaint so that the Company would investigate the incident and do what-ever it thought was appropriate In general,Mrs Josephs'testimony corrobo-rates Sher's testimony.Virginia Josephs testified that on the afternoon inquestion when the pregnant girl and her mother arrived"they were agitated,upset, enraged,frightened."After she heard what had happened she tele-phoned Sher and complained about the incident. The mother and daughterwere sitting with her while she was speaking with Sher.Mrs. Josephs told Sherthat she was very much concerned about her clients' complaint She informedSher that the driver was reckless,almost had an accident with another vehi-cle, and that the two women were extremely upset and agitated AccordingtoMrs.Josephs,Sher promised to attend to the matter and that he wouldspeak with her later.Also, Carol Goodenough,another caseworker for theCrittenton Hastings House,testified that it was her automobile that cab 254had been tailgating and that when she arrived at the House she observed thatthe two women who had been in the taxicab were "visibly shaken."9 Contrary toSher, Mrs. Josephs testified that in her first conversation withSher on October 18 the latter did not inform her that he was going to firethe driver. However, Mrs. Josephs testified that when Sher called back aboutan hour later he told her that the driver was firedI am writing to you on your request as a follow-up toour telephone conversation of Oct, 18, 1973, and yourvisit to this agency on the following day.On Thursday, Oct. 18 this agency ordered a Boston cabfor a Mrs. Kilson and her daughter Dalia Nash of 733Morton Street in Mattapan, to bring them to Critten-ton Hastings House for an initial intake interview withme. Dalia is seven months pregnant, unmarried and 15years old. She was visiting us in order to make applica-tion for participation in our Day Program, a recentlydeveloped project at this agency whose purpose is toreach out to the often-neglected (by other social serviceagencies) population of inner-city pregnant teens. Thisproject, of which I am coordinator and senior case-worker, depends on the use of your cabs in order tobring these young girls into our agency from the ghettoareas of Boston on a day-to-day basis, as opposed toa residential program, which in former years has been10Upon being asked specifically whether Sher used the words, "yourkind,"Barrett testifiedthat Sher said, "We can't tolerate your kind of drivingaroundhere.We don't want your kind around here anymore." BOSTON CAB CO., INC.563Crittenton's primary service.As youcan appreciate,we must constantly attempt toprovide a welcoming and warmlyaccepting environ-ment-as well as services such as continuing educa-tion,prenatal care,counseling and recreation-forthese youngsters.Manyof them have never been out-side oftheir homecommunities, and most of them haveneverapplied forservices to a traditionally white, mid-dle-class agency in a white,middle-class communitysuch as Brighton.They are initially distrustful, wary,and not quiteready to believethat we are sincere in ourwish to serve them-with no strings attached.It is forthese reasons that the initial intake visit to our agencyis sovitallyimportant in terms of setting a tone andatmosphereof warmth and trust.When Mrs.Kilson and Dalia arrived at our agency forthis interview,the mother'sfirst comment to me as Iwent to greet her at our front door was "Ifthisprogramincludesmy sevenmonth pregnant daughter travellingback and forth with a cab driversuch as the one thatjust brought as in, youcan forget the whole thing." Shewent on to tell methat this driver hadbeen travellingthe whole length of the JamaicaWay at anexcessiverate of speed,came close to smashing into anotherdriver(who, I later discovered was another agencyworker, by the name of Carol Goodenough,who alsocorroboratedthis story),who he subsequently was tail-gating asbothcars approachedour driveway. Mr. Kil-son told me that shehad had to literally hold onto herdaughterat several points during the ride,in order toprevent herfromflying forwardinto the front of thevehicle.She wasparticularly appalled by the fact thatat nopoint during the ride did the driverapologize forhis outlandishdriving.Both Dalia and her mother ar-rivedat ourfrontdoor shaking with rage and terror.I .mustinclude in thislettermy observationthat thisincident is unusual in our many years of dealing withyour company.Our experience for the most part hasbeen that your driversare generally courteous,cautiousand especiallydevotedto helping the girls on our DayProgram to get into Crittentoneach day. We have hadnumerousdriverstellusthat they have actuallyknocked on the, doors ofgirlswho donot come out atthe usual pick-up time to encourage them to come tothe housethat day. Thiskind of personal reaching outhas provenespecially effective in getting some of ourgirls to get themselves mobilized in the morning. I hopethat thisletterprovidessufficient informationfor yourrecords.Thank you for your promptand cooperativehandling of this matter.General Counselcontendsthatthe discharge of JamesBarrett because of a single customer complaint"was sum-mary, abrupt, withoutwarning and was unprecedented. Theassigned reason was merely pretextual designed to rid theEmployer ofthe leadingemployeeUnion leader." In at leastone respect Barrett'sdischargewas contrary to companypractice.According to Sher, the Company's normal proce-dure,after receiving an oral complaint about one of itsdrivers, is to request the complainant to submit the com-plaint in writing and disciplinary action is deferred until awritten complaint is received.The objectis to separatecrank calls or other unreliable or unsubstantiative chargesfrom valid coplaints.Sher testified that after a written com-plaint about a driver is receivedthe Companydoes notalways discharge or otherwise discipline the driver.The pol-icy is to speak to the driver, weigh the gravity of the com-plaint,and then decide whether to discipline the drivertaking into consideration ameliorating factors such as thelength of service of the driver.Sher also testified that itpreviously never had happened that after a driver was dis-charged the complainant was requested to furnish the com-plaint in writing as was done in the case of Barrett.However,Sher explained that "I've never had a complaintlike this before,of this magnitude."Sher testified that Barrett was an average driver of aver-age productivity.He had received no prior complaint aboutBarrett. However,during the approximately 15 months thatBarrett worked for the Company Barrett was involved inthree automobile accidents while driving company vehicles,which occurred on September 19 and November 9, 1972,and June 19, 1973. With respect to the last accident,Barretttestified that Beryl Barenholtz spoke to him about the mat-ter, accused him of driving the taxicab too fast,and said hewas going to give some thought to whether Barrett couldcontinue working for the Company. However, nothing fur-ther was said to Barrett about the subject and Barrett con-tinued working for the Company.Considerable evidence was adduced regarding the termi-nations of other drivers. The circumstances of the variouscases differ. In general, theytend to support the Company'sthesis that drivers who pass red traffic signals,who driveexcessively fast, or who otherwise handle their vehicles reck-lessly are vulnerable to discharge.The Company exercisesitsdisciplinary powers arbitrarily subject only to self-im-posed constraints and there is no evidence of any estab-lishedpracticeofgivingdisciplinarywarningsorconducting comprehensive investigations of complaintsagainst drivers.Whenever,as in this case, an individual who is known byhis employer to be a leader in a moon campaign is peremp-torilydischarged there is generated a suspicion that theaction was taken to impede the progress of the employees'organizational efforts or to punish the individual whom theCompany may deem responsible therefor.However, unionactivities do not insulate an employee from normal plantdiscipline.Section 8(a)(3) leaves"unscathed a wide range ofemployer actions taken to serve legitimate business interestsin some significant fashion, even though the act committedmay tend to discourage union membership. . . .Such aconstruction of § 8(a)(3) is essential if due protection is tobe accorded the employer's right to manage his enterprise."American Ship Building Co. v. N.L.R.B.,380 U.S. 300, 311(1965). Thus, it has been observed that "an employer's gen-eral hostility to unions,without more, does not supply anunlawful motive as to a specific discharge.."" Toprove that" FortSmithBroadcastingCompany v. N.L.R.B,341 F 2d 874, 878 (C.A.8, 1965) 564DECISIONS OF NATIONAL LABOR-RELATIONS BOARDRespondent discriminatorily dischargedBarrett,GeneralCounsel must establish by direct or circumstantial evidencethat the Company because of hostility towards the organiza-tion of its employees or for otherreasonswas predisposedto discriminate against union supporters and knew, whichit did in this case, that Barrett was engaged in such activities.Only after proof of such discriminatory purpose has beenoffered does Respondent's asserted reason for dischargingBarrett weigh upon the balance that points to whether theevidence as a whole preponderates on the side of legality orillegality. In this case there is no evidence of union animuswhich would support a finding of discriminatory motiva-tion 12 Furthermore, Respondent's asserted reason for dis-charging Barrett is not implausible. Although Barrett hadbeen employed by the Company for a year and a half beforehis discharge and had a satisfactory record,in a businesswhere employee turnover is high, Sher's peremptory deci-sion to discharge Barrett on the basis of a single complaintis not unbelievable when consideration is given to the vehe-mence of the complaint and that it originated from a profes-sional institution and good customer of the Company. I findthat General Counsel has not proved that Barrett was dis-charged because of his union activities or for other unlawfulreason. 13B. Additional IssuesThe complaint alleges that Norman Pinto threatened anemployee that the Company would engage in reprisalsagainst its employees if the Union's organizational effortshould be successful. Respondent contends that Pinto dur-ing the times material was not a supervisor or agent andtherefore it bears no responsibility for any remarks or con-duct on the part of Pinto.Pinto works during the late evening and early morninghours. Normally no company official is then on the prem-ises.Apart from drivers who come and go, during thosehours there are on the premises, in addition to Pinto, amechanic and a radio dispatcher. According to Sher, Pintois a "garage man" and operates out of the dispatcher's officeon the lower level of the Company's garage. Sher furthertestified that Pinto has no authority to hire or to dischargeany employee nor does he have any authority to make rec-ommendations in these respects, he has no authority torecommend any employee for a wage increase, he has noauthority to grant time off to any employee, and he has noauthority or power to affect the tenure of employment ofany employee in any way. Also, according to Sher, Pinto hasno authority whatsoever over any employee. Further, Pintodoes not enjoy various benefits which the Company pro-vides for its supervisory personnel, which include healthinsurance, life insurance, and the privilege of obtaining gas-oline from the Company for their personal vehicles and12See Shelby Liquors and Athens Distributing Company, a Division of ShelbyLiquors,208 NLRB 859 (1974),Continental Can Company, Inc,148 NLRB640, 641 (1964)13 In his brief General Counsel presents an elaborately constructed argu-ment in support of his position However,the argument.although well writ-ten, depends upon more inferences being made than the evidencewill Justifyinsuranceprovided by the Company for their personal vehi-cles.Pinto's duties, as described by Sher, involve parkingcabsin theCompany's garage, checking the oil levels invehicles, pumping gasoline, giving out waybills and eadingmeters.The last two items require explanation.efore adriver may take a taxicab from the Company's g, rage he isrequired to have a waybill. During the day the waybills aredistributed by the dispatcher and, during the hours whenthe regular dispatcher, George Pilla, is not on duty Pintogives out the waybills. As described by Sher thisis a minis-terial function. The Company maintains a board which liststhe taxicabs and alongside each taxicab number are thenames of the drivers to whom the cab is assigned. It isPinto's function merely to deliver the waybills to the as-signed drivers. If during the night a driver returnsbecausehis cab is defective and if the mechanic on duty ascertainsthat the vehicle cannot be repaired quickly the mechanicwill advise Pinto to assign another taxicab to the driver.Pinto then will give the driver an available cab so that thedriver will be able to complete his shift.14 Pinto also readsthe meters of cabs that are returned while he is on duty. Thisisa step which is required to be taken before the driverdeposits his receipts.General Counsel's principal witness in support of his con-tention that Pinto is a supervisor was Gordon E. Furbush.From April 1973 until he was discharged in October of thesameyear, Furbush was employed by the Company as theradio taxi dispatcher at night. He worked generally the samehours as Pinto but his office was located elsewhere in theCompany's premises. Furbush testified that Pinto's dutiesinvolved the following- giving out cabs to drivers, handlinglost and found articles, and acting as a relay for personalcalls to drivers. According to Furbush, Pinto was always inthe office downstairs to cover the telephone. Also, whencabdrivers returned at night Pinto received their waybills,read the figures off the meters, and gave them a bag in whichto deposit their receipts. Furbush testified, "I never knew[Pinto] parking any cars or checking any oil or anything likethis." According to Furbush's further testimony, Pinto wasa salaried employee, and if Pinto did not give a cab to adnver during the night there was no one else present towhom the driver could appeal. In refusing a cab to a driver,according to Furbush, Pinto never explained his reasons,"He'd just say, 'We don't have enough,' or `We don't havethis,' or `I can't give it to you. It's too late.' Or somethinglike that." Finally, Furbush testified that drivers report toPinto if they will be absent from a scheduled night shift, and14General Counsel's witness Gordon E Furbush generally corroboratedSher's testimony regarding Pinto's function in reassigning taxicabs to driverswho had breakdowns during the night According to Furbush, when themechanic was unable to fix a disabled vehicle the mechanic would say, "'Godownstairs and tell Norman [Pinto] that the cab is inoperable for the eve-ning' And I'd go down and tell him And if he had something available he'dgive it to me If all the cabs were out on road, he had no choice of givingme another cab andhe'd say, 'Wait until somebody comes in'Butusually he'll say, 'Why don't you just forget about it and go home and tryagain tomorrow?' " The testimony of Stephen James Crabtree is not inconsis-tentCrabtree testified that approximately 14 months ago he had the unfortu-nate experience of having two vehicle breakdowns in the same evening Afterthe second breakdown when he went to the garage for a third cab Pintosuggested that he should go home However, Crabtree remonstrated that thebreakdowns were not his fault and "was able to convince [Pinto] that [he]should be allowed to take another cab out of the garage" BOSTON CAB CO., INC.565when he (Furbush) was working at night if he had anyquestion he would ask Pinto for advice because Pinto hadbeen working for the Company longer than he and therewas no one else to answer the question.Contrary to General Counsel, I find that such authorityas Pinto exercises is of a routine nature not requiring inde-pendent judgment and that General Counsel has failed toprove that Pinto is a supervisor within the meaning of Sec-tion 2(11) of the Act. As there is no other basis in the recordfor finding that Pinto was an agent of the Respondent I shalldismiss the allegation of the complaint relating to him.15Following the close of the hearing General Counselmoved to amend paragraph 7 of the complaint "to add thename of Jack Barenholtz and his position as managementofficial." Respondent'does not oppose the motion but con-tends that Jack Barenholtz, during the times material to thiscase, was not a management official and was not an agentof the Respondent or a supervisor of the Company withinthe meaning of Section 2(11) of the Act. General Counsel'smotion is granted. At the hearing the parties stipulated thatJack Barenholtz, who is 70 years old, is the father of Beryland Leslie Barenholtz and the grandfather of Daryl Baren-holtz. Jack Barenholtz formerly owned McCann Taxi Com-pany, which is the predecessor of the Company that boughtBoston Cab Company. Jack Barenholtz has been retired forthe past 2 or 3 years. He holds no office with the Company,no ownership interest in the Company, and no debt interestin the Company. He is a widower and spends time in a smalloffice where he plays cards with friends and where at othertimes he chats with drivers. The only significant evidenceinvolving Jack Barenholtz arises from the testimony of Jo-seph W. Davis. According to Davis, in October 1973 when15Contrary to General Counsel, the evidence does not establish that "theEmployer had held out Pinto in a position of apparent authority" so thatresponsibility for Pinto's alleged coercive statement should be attributed tothe Company.he reported to work the dispatcher, George Pilla, informedhim that Jack Barenholtz wished to speak to him. JackBarenholtz came down and told Davis that two nights earli-er Davis had been observed driving too fast in downtownBostonand someone from the Hackney Bureau had calledabout the matter. Barenholtz also said that he personallyhad observed Davis driving toofast.Barenholtz spoke toDavis for about 20 minutes as to why Davis should not drivefast and why it was dangerous to drive fast. No disciplinewas imposed upon Davisas a resultof this incident.I find,in agreementwith Respondent, that Jack Baren-holtz during the times material herein, was not a supervisoror agent of the Company. However, I have given consider-ation to Davis' testimony. If Jack Barenholtz was aware ofa complaint received from the HackneyBureauit is likely,and I infer, that the report had been received by an activemanagementofficial.Upon the basis of the above findings of fact, and theentire record in thecase, I make the following:CONCLUSION OF LAWRespondent has not engaged in the unfair labor practicesalleged in the complaint.Upon the basis of the foregoing findings of fact,conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of theAct, I herebyissue thefollowing recommended:ORDERI6The complaint is dismissed in its entirety.16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all.objectiions thereto shall be deemedwaived for all purposes.